         Case 1:19-cv-07294-RA Document 17 Filed 01/14/20 Page 1 of 2




        MOLOD SPITZ & DeSANTIS, P.C.
                                   ATTORNEYS AT LAW
                          1430 BROADWAY, NEW YORK, NY 10018
                        PHONE (2 12) 869-3200 FAX (212) 869-4242
                                        aspitz@molodspitz com
                                         www .mo I odsp itz. com




                                                January 14, 2020

Via ECF                                                              L'SDC-SDNY
                                                                     DOCUMENT
Honorable Ronnie Abrams
                                                                     ELECTRO~ICALLY FILED
United States District Court
Southern District of New York                                        DOC#:
40 Foley Square                                                      DATEF-IL-ED_:_f(-/S_/_~_
New York, New York l 0007


               Re:     Scottsdale Insurance Company, Oneteam Restoration, Inc., Nautilis Realty
                       Limited Partnership and DNA Contracting and Waterproofing v.
                       Acceptance Indemnity Insurance Company
                       Date of Accident: 12/21/2017
                       Our File: IAT 663

Dear Honorable Madam:

       We are in receipt of the Amended Order and Notice of Initial Conference dated January 7,
2020, advising that counsel for all parties are required to appear on January 31, 2020 for an initial
Status Conference. This is our first letter motion requesting an adjournment of the scheduled
conference no prior request has been made for this adjournment.

       I have spoken with plaintiffs counsel and they have agreed to the adjournment.

        This request is being made with sufficient time to reschedule the conference. Having
conforred with counsel we are requesting either February 6th before 2:00 p.m. or February 10th ,
subject to the courts approval.
        Case 1:19-cv-07294-RA Document 17 Filed 01/14/20 Page 2 of 2



                                         Very truly yours,

                                         MOLOD SPITZ & DeSANTIS, P.C.

                                         By:   A Y'-<»5p lt"~
                                                  Alice Spitz

cc:

Alexandra R. Kearse, Esq.
A lexandrn. Kearse(?i1kennedvs!aw .com

Ann Odelson, Esq.                        Application granted. The initial conference scheduled for
                                         January 31, 2020 is hereby adjourned to February 6, 2020
                                         at 11 :30 a.m.

                                         SO ORDERED.


                                                                                     ams
